Citation Nr: 1622606	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  13-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 2002 to November 2002, from January 2003 to July 2004, and from February 2008 to May 2009, including service in the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file.

In March 2014, the Board, in pertinent part, remanded the two issues on appeal and the issue of entitlement to service connection for a right shoulder disability for additional development.  In an October 2014 rating decision, the RO granted service connection for the right shoulder disability.  As the Veteran has not expressed disagreement with the initial rating or effective date assigned, that issue is no longer on appeal before the Board.

The issue of service connection for a 'stomach' disability has been recharacterized as a 'gastrointestinal' disability as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's March 2014 remand directives, the Veteran was afforded a VA examination for his gastrointestinal disability in May 2014.  In a May 2014 examination report, the VA examiner noted that the Veteran has a diagnosis of gastroesophageal reflux disease (GERD) and that it was less likely than not incurred in or caused by the Veteran's service.  The rationale was that the Veteran's time of meal is more likely the cause of his reflux than his military service.  

Unfortunately, the opinion and rationale provided are inadequate for resolution of the appeal and another remand is required.  

The rationale reflects consideration only of the Veteran's current report that he has acid reflux if he eats after 9 p.m.  However, the opinion and rationale fail to reflect consideration of several key facts, which are that: 1) the Veteran has consistently reported his symptoms of frequent heartburn/indigestion began in 2008 when he was on active duty; 2) a January 2009 post-deployment questionnaire reflects his endorsement of having frequent heartburn/indigestion, coughing lasting more than three weeks, and diarrhea; 3) the Veteran informed the VA examiner that he was over-weight and eating at "inappropriate" times during active duty; and 4) the Veteran reports his symptoms of heartburn/indigestion have continued since service discharge.  Regarding the Veteran's lay assertion of recurrent gastrointestinal symptoms since service, the Board finds it to be both competent and credible.  

As the current opinion and rationale do not reflect consideration of these four relevant facts particular to the Veteran's medical history, the opinion and rationale are inadequate and another VA opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  

The Veteran also seeks service connection for a low back disability.  He believes that he developed a back disorder from wearing a 25 pound flak jacket and a heavy weapon sling, which carried an assault rifle with under-slung grenade launcher, for many hours each day.  He asserts that his back pain had onset in service and has continued since then.  

Pursuant to the Board's March 2014 remand directives, the Veteran was afforded a VA examination for his back disability in May 2014.  In a May 2014 examination report, the VA examiner noted that the Veteran has a diagnosis of back strain.  The examiner noted that on the Veteran's January 2009 post-deployment assessment, he reported back pain had occurred during his deployment to Iraq, but that he was not still bothered at the time of the post-deployment assessment.  This was the sole basis of the examiner's rationale for finding it less likely than not that the Veteran's back disability was incurred in or caused by service.  The examiner did not comment upon the Veteran's contentions that his back pain did indeed continue after service discharge, despite what he may have reported at the time of completing the post-deployment health assessment in January 2009.  

The opinion and rationale are essentially based on the absence of documented back pain/injury in the service treatment records - without consideration of the Veteran's competent lay statements.  This renders the opinion inadequate and for this reason, a new opinion is required.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Finally, there are outstanding private medical records that are potentially relevant to the back claim.  

At the September 2013 Board hearing, the Veteran testified as to receiving physical therapy for his back.  See September 2013 Board Hearing transcript ("they took me to physical therapy...alleviate the pain on the back.").  The March 2014 remand instructed the RO to obtain all outstanding pertinent private medical records, to include records from Riverton Physical Therapy.  In May 2014 correspondence, the AOJ requested that the Veteran complete an authorization and release form so that the records from Riverton Physical Therapy could be obtained.  It appears that the Veteran may not have received this letter as VA subsequently received notification that his address had changed.  

In light of the record, the Veteran should be given another opportunity to provide authorization for the AOJ to procure any relevant records from Riverton Physical Therapy.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran at his current address of record and request that he provide sufficient information and authorization, to obtain any additional evidence pertinent to the claims on appeal, including any relevant treatment records from Riverton Physical Therapy.

If the records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Once any outstanding medical records have been associated to the claim file, obtain an addendum opinion regarding the Veteran's GERD, preferably by a VA examiner who has not yet examined him.  The examiner must review the entire claim file and a copy of this remand.  If the examiner determines that a physical examination is necessary to render the opinion, then one should be scheduled.

The examiner is to provide an opinion as to whether it is at least as likely as not that any current gastrointestinal disability to include GERD, had onset during a period of active duty or, is otherwise related to service.  

The examination report must include a complete rationale for all opinions expressed.  In formulating the opinion, the examiner must consider that: 1) the Veteran has consistently reported his symptoms of frequent heartburn/indigestion began in 2008 when he was on active duty; 2) a January 2009 post-deployment questionnaire reflects his endorsement of having frequent heartburn/indigestion, coughing lasting more than three weeks, and diarrhea; 3) the Veteran informed the VA examiner that he was over-weight and eating at "inappropriate" times during active duty; and 4) the Veteran reports his symptoms of heartburn/indigestion have continued since service discharge. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must explain why this is so.

3.  Obtain an addendum opinion regarding the Veteran's back disability, preferably by a VA examiner who has not yet examined him.  The examiner must review the entire claim file and a copy of this remand.  If the examiner determines that a physical examination is necessary to render the requested opinion, then one should be scheduled.

The examiner is to provide an opinion as to whether it is at least as likely as not that any current back disability, to include the diagnosed back strain, had onset in service or is otherwise related to service.  

The examination reports must include a complete rationale for all opinions expressed.  In formulating this opinion, the examiner must address the Veteran's contention that during his 10-month tour in Iraq, he wore a 25 pound flak jacket and carried a shoulder-slung assault rifle with grenade launcher for approximately six hours per day.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must explain why this is so.

4.  Then, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




